Honorable R. E. (Dick) Rudeloff
County Attorney
Bee County
Beeville, Texas
                           Opinion No. W-1488
                           Re:    When delinquent tax suits
                                  are dismissed for lack of
                                  prosecution by the judge
                                  of the district court in
                                  which they are pending, on
                                  the court's own motion,
                                  and plaintiffs are ordered
                                  to Pay costs of court, what
                                  are such costs, if any, and
                                  to what fees are the various
Dear Mr. Rudeloff:                county officers entitled?
       You have asked the opinion of this office as to the
payment of fees to district cierks, sheriffs, county at-
torneys and other officers when a delinquent tax suit has
been dismissed for lack of prosecution, by the judge of the
district court in which such suit Is pending, on the court's
own motion, and plaintiffs are ordered to pay costs of court.
       Article 7332, Vernon's Civil Statutes, establishes
the fees payable to the various officers. Article 7333,
Vernon's Civil Statutes, further provides that such fees
shail be taxed as costs against the lands to be sold on a
judgment for taxes and paid out of the proceeds of sale of
same, after the taxes, penalty and interest due therein are
paid, and In no case shall the State or county be liable
therefor. It is thus clear that if the various officers are
to receive fees, they can only come from the sale of the lands
certified as being subject to delinquent tax sale. Grant v.
Eiiis, 50 S.W.2d 1093 (Comm.App., 1932). Also see Attorney
General's Opinion No. O-2938 (19&l), a copy of which Is en-
ciosed.
       In the facts submitted in your opinion request, you
state that the delinquent tax suits involved were filed by
the Beeville Independent School District. Article 7343,
Vernon's Civil Statutes, governs the fees payable in such
Hon. R. E. (Dick) Rudeloff, page 2 (~~-1488)


circumstances. Article 7343 makes applicable the rules set
forth in Articles 7332 and 7333.    Therefore, an independent
school district or common school district has the same exemp-
tion from liability for costs as does the State and county.
Electra Independent School District v. Wa goner Estate, 140
Tex. 483. lbtiS.W.2d. 5          ; Sour Lake In ependent School
District v. Easterlin
                   3, , 142 S W 2d                        error
ref.); Whelan v. State, 254 S.W.2d 558 Civ.App., 1953, no
writ history).
       Although the district court has dismissed the delin-
quent tax suits for want of prosecution and has entered judg-
ment assessing costs against the olaintiff taxing authority,
such judgment as to costs is void. Grant v. Ellis, supra.
       After an examination of the cases cited above and
other citations contained therein, it is the conclusion of
this office that the costs to which the various officers of
the county would be entitled in a delinquent tax suit which
is prosecuted to final judgment and sale, may not be collect-
ed when such sult is dismissed.
                            SUMMARY
            When delinquent tax suits are dis-
            missed and the plaintiff taxing au-
            thority is ordered to pay costs of
            court, such judgment of the court is
            void and no costs are payable.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas




                                  Assistant
MLQ:ms
Hon. R. E. (Dick) Rudeloff, page 3 (~~-1488)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Albert Pruitt
Cecil Rotsch
Sam Stone
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore